United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1996
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
Therase LaShown Warren, also            *     [UNPUBLISHED]
known as "Slow,"                        *
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: May 10, 2004

                                  Filed: May 17, 2004
                                   ___________

Before MURPHY and FAGG, Circuit Judges, and GOLDBERG,* Judge of the United
      States Court of International Trade.
                                   ___________

PER CURIAM.

       A jury convicted Therase LaShown Warren of distributing eight and a half
ounces of crack cocaine to a cooperating witness on July 15, 2002. Warren appeals
asserting the evidence was insufficient to convict him. Having carefully reviewed the
record in the light most favorable to the verdict, we conclude a reasonable jury could


      *
       The Honorable Richard W. Goldberg, Judge of the United States Court of
International Trade, sitting by designation.
have found beyond a reasonable doubt that Warren distributed crack cocaine. See
United States v. Davis, 357 F.3d 726, 728 (8th Cir. 2004) (standard of review).
Evidence included testimony by the cooperating witness, testimony by the
surveillance officers, transcripts of telephone conversations between Warren and the
cooperating witness, Warren’s fingerprints on the plastic bag containing the crack
cocaine sold to the cooperating witness, and Warren’s possession of the prerecorded
buy money in his pants pocket immediately after the transaction. Any questions
about the cooperating witness’s testimony was for the jury alone to decide, and other
evidence supported the cooperating witness’s testimony. See id. Contrary to
Warren’s assertion, the officers thoroughly searched the cooperating witness and his
vehicle before the transaction occurred.

      We thus affirm Warren’s conviction.** See 8th Cir. R. 47B.
                     ______________________________




      **
        The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                         -2-